The following opinion on motion for rehearing was filed January 5, 1905. Rehearing denied:
4. -: Evidence: Review. If the petition for a new trial is defective in that regard, and evidence is given showing the' nature of the ruling complained of sufficiently to enable the court to determine that there was a substantial question of law upon the record of the former trial which the party complaining desired in good faith to present to the reviewing court, the party, offering such evidence cannot be heard to object to such defect in the petition.
5. New Trial: Transcript: Equity. If it is impossible to obtain a sufficient transcript to present the errors complained of to this court, it is not proper pra dice to file an imperfect transcript with a petition in error, with the purpose of afterwards procuring a complete transcript and amending the petition in error, where there is no reasonable certainty of being able to procure such , amended transcript. To fail to do so is not negligence that will defeat an action in equity for a new trial.
6. Ending: Evidence. The plaintiff in such equity action must be himself without fault. Tim former opinion herein that the evidence is sufficient to justify the finding of the trial court is adhered to.
Sedgwick, J.
The appellants in this ease complain of a decree in equity in the district court for Sarpy county setting aside a former judgment in an action at law in that court and granting a new trial th<Toin. In the opinion of the commissioner upon the former hearing it was-said that, in the absence of any showing of error upon the trial at law, “the loss, without fault, of one’s constitutional right of review would seem sufficient to warrant a new trial, and that prejudice will he presumed.” The reargument was ordered mainly for the purpose of further considering this statement of the law as applicable in this case. In the decisions of this court referred to by the commissioner and in other cases cited in the briefs, the precise question here discussed was not presented. The language used must be understood in the light of this fact. The constitutional guarantee is not for the purpose of enabling parties to *55indulge a litigious disposition. It innst undoubtedly be made to appear that there is a genuine cause to present, and that the object is to use this constitutional privilege to present in good faith a claim of right to the court of last resort for determination. If it appears that there is a genuine controversy, and that in the trial of that controversy questions were determined adversely to the party complaining to the prejudice of his interests, and that he was by fraud or accident dejirived of his constitutional right to be heard thereon in the court of last resort, and that he was himself without fault, equity should grant relief. This is clearly established by the decisions of this court above referred to.
1. That there was a genuine controversy between the parties sufficiently appears. The nature of the issue in the law action is set out in this petition. It is alleged that both parties introduced evidence upon the trial and that the issue was submitted to, and determined by, a jury. If the trial court had found that there was no conflict in the evidence and had directed a verdict in the law action, it might have been necessary for this plaintiff to set out so much of the record and evidence upon the trial at law as would show that there was a genuine controversy, in which the party complaining was seeking in good faith to assert an actual claim of right.
2. There is in this petition no direct allegation that there were prejudicial errors in the trial of the law action. If the facts were set out showing the nature of the rulings complained of, whether those rulings were or were not erroneous would he a conclusion of law. This petition is open to some criticism in this regard, but we think that, in view of the conditions that we find in the record, it is' sufficient to support the decree. It is alleged that a motion for a new trial was filed in that action, and that it contained assignments of error. “That among the errors alleged was that the verdict was contrary to law; that the verdict was not sustained by the evidence, and that the court erred in giving each of the following instructions, *56to wit, 1, 2, 3, 4, 5, 6, 7, 8 and 9; said instructions being given by tlie court on its own motion, and it was alleged in said motion for a new trial tlrat the trial court erred in refusing to give each of the instructions 3, 4 and 5 asked by the defendants.” No motion Avas made to make the petition more specific. There Avas a general demurrer to the petition which was overruled, and the defendant answered. This ansAver contained many affirmative allegations, and for reply a general denial was filed. The pleadings in the laAV action Avere in evidence, and the motion for a neAV trial Avas put in evidence by the defendants themselves. In this condition of the record, the matter must be considered as though the petition herein set out the assignments in full as contained in the motion for a neAV trial. This motion for a neAV trial Avas comprehensive, and in some instances the assignments Avere so made as to leave no doubt of the precise question which it Avas sought to present to the revieAving court. Thus the ruling complained of was fully shown to the court, from Avhich the court could determine whether there was a' substantial question upon the record which the party complaining desired in good faith to submit to the revieAving court.
3. It is urged that this record does not show that this plaintiff has been deprived of his right to bring the case to this court. It is admitted that he could not have obtained a transcript of the whole record necessary to a review of his case Avithin the time limited for the commencement of his proceedings in this court, but it is said that he might have obtained a transcript of enough of the record so as to have given this court jurisdiction by filing such transcript Avith his petition in error. If that part of the record Avas lost which showed the proceedings complained of, and the transcript could not be made to show the alleged errors relied upon, it can-not be said to have been the duty of the plaintiff to institute proceedings in this court shoAving no ground for relief, in the hope that he might become able to amend his proceedings before a final hearing should be had in the action. There Avas no reason*57able certainty that the transcript could be completed, and without such certainty such proceeding would be unwarranted.
4. It was found by the trial court that the plaintiff himself was without fault, that this misfortune was not caused by any negligence of his own. In the opinion of the commissioner the. evidence is reviewed and the conclusion of the trial court supported. For the reasons then-given, we conclude that the finding of the trial court upon this point ought not to be disturbed.
The motion for rehearing is overruled.
Rehearing denied.